Case 18-55697-lrc        Doc 361   Filed 04/10/21 Entered 04/12/21 10:49:46             Desc Main
                                   Document     Page 1 of 2


                                                                                       Court
                                                              Filed m U,S, Bankruptcy
                                                                               Georgia
                 IN THE UNITED STATES BANKRUPTCY COURT OF THE         Attanta,
                        NORTHERN DISTRICT OF GEORGIA
                                                                     APR 10 2021
                                                                                       Regina Thom s, Clerk

                                                                                            euty


 CASSANDRA JOHNSON-LANDRY                                                 CHAPTER 7
 DEBTOR                                                                 BRC 18-55697LRC




 CORRECTION TO CERTIFICATE OF SERVICE REGARDING PREVIOUSLY
 SUBMITTED OBJECTION TO ORDER FOR RESCHEDULED MEETING APRIL 14,
 2021 AND COUNTER RESPONSE TO LEGAL COUNSEL'S FOR CHAPTER 7
 TRUSTEE APPLICATION FOR COMPENSATION.



        Debtor, Cassandra Johnson-Landry, currently submit correction to referenced documents

 Certificate of Service. Debtor noted address for both Legal Counsel Herbert Broadfoot 11 Esq,

 and Chapter 7 Trustee Gregory Flays as:

 296 Peachtree Road NW, STE 555
 Atlanta Ga, 30305

 The correct mailing address for both Chapter 7 Trustee and Legal Counsel for Chapter 7 Trustee

 is as follow:

 2964 Peachtree Road NW, STE 555
 Atlanta Ga, 30305.



 10jh Day of April 2021



 CASSANDRA JOHNS -LANDRY, PROSE/
 678.860.3621
 CJLandry1967@gmail.com
Case 18-55697-lrc         Doc 361   Filed 04/10/21 Entered 04/12/21 10:49:46   Desc Main
                                    Document     Page 2 of 2




                          IN ThE UNITED STATES BANKRUPTCY COURT OF THE
                               NORTHERN DISTRICT OF GEORGIA
                                    CERTIFICATE OF SERVICE

                               CORRECTION CERTIFICATE OF SERVICE

 1, CASSANDRA JOHNSON-LANDRY, DEBTOR, CURRENTLY SUBMIT VIA USPS
 CORRECTION TO CERTIFICATE OF SERVICE REGARDING PREVIOUSLY
 SUBMITTED OBJECTION TO ORDER FOR RESCHEDULED MEETING APRIL 14,
 2021 AND COUNTER RESPONSE TO LEGAL COUNSEL'S FOR CHAPTER 7
 TRUSTEE APPLICATION FOR COMPENSATION to all listed parties below. DEBTOR IS
 OVER THE AGE OF 18 YEARS, Debtor requests mailings to listed parties on current
 Bankruptcy Matrix in addition.

 R, JENEANE TREACE UST
 Office of The United States Trustee
 75 Ted Turner Drive, S.W., Room 362
 Atlanta, GA 30303


 JOHNATHAN ADAMS, ESQ,
 Office of The United States Trustee
 75 Ted Turner Drive, S.W., Room 362
 Atlanta, GA 30303

 S. Gregory Hays
 2964 Peachtree Road NW, STE 555
 Atlanta Ga, 30305

 Herbert 13roadfoot II, Esq
 2964 Peachtree Road NW, STE 555
 Atlanta Ga, 30305

 10'1-I Day of April 02

 a l rfr/
 CASSANDRA JO SON-LANDRIF;PlidISE
 678.860.3621
 CJLandry1967(a)gmail.com




                                              3
